Citation Nr: 0018720	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-45 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1975 to March 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, denying the veteran's 
claim of entitlement to service connection for a heart 
disorder, including mitral valve prolapse (MVP).  An appeal 
followed, and by its decision of March 12, 1999, the Board 
found that the veteran's claim for service connection for a 
heart disorder was well grounded, but denied the claim on the 
merits, concluding that it was not shown that a heart 
disorder had been incurred in service, nor could one be 
presumed to have been incurred therein.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court) and the parties to such 
action moved the Court in March 2000 to vacate the Board's 
decision of March 1999 and to remand the matter to the Board 
for compliance with its duty-to-assist obligation under 
38 U.S.C.A. § 5107(a) (West 1991).  In particular, the 
parties found that further medical input and retrieval of 
records were required.  The parties' motion was granted by 
the Court and by the Court's order of March 15, 2000, the 
Board's decision of March 12, 1999, was vacated and the 
matter was remanded to the Board.

By correspondence, dated in May 2000, the Board contacted the 
veteran's attorney in writing, advising him of his right to 
submit additional evidence and argument in support of the 
veteran's appeal.  The veteran's attorney responded by 
letter, received by the Board in June 2000, which has been 
made a part of the veteran's claims folder.


REMAND

Pursuant to the joint motion of the parties to the appeal 
before the Court, additional evidentiary and procedural 
development of this matter is needed for compliance by VA 
with its duty-to-assist obligation mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  Accordingly, this matter is REMANDED 
to the RO for completion of the following actions:

1.  The RO should contact the veteran 
through his attorney for the purpose of 
requesting that he furnish a listing of 
all medical treatment received during 
post-service years for his claimed heart 
disorder, including that administered by 
VA and non-VA providers.  The VA 
facilities where such treatment has been 
received should be fully identified and 
he should be asked to furnish the names 
and addresses of any private health care 
providers and the approximate dates of 
such treatment.  

2.  Thereafter, based on the information 
provided by or on behalf of the veteran, 
the RO should through contact with the 
referenced VA and non-VA facilities or 
providers obtain any and all records of 
examination or treatment for the 
veteran's claimed heart disorder, which 
are not ready contained within the claims 
folder.  In the event that the veteran 
fails to respond to the request set forth 
in the first indented paragraph above, 
all VA medical records compiled at the VA 
Medical Center in St. Louis, Missouri 
(Jefferson Barracks and John J. Cochran 
Divisions), must be obtained and 
associated with the veteran's claims 
folder.

3.  The RO should contact in writing R. 
E. Eggebrecht, M.D., of the Overland 
Medical Center, 2428 Woodson Road, St. 
Louis, Missouri, 63114-5497, for the 
purpose of obtaining a complete set of 
those medical records of examination or 
treatment involving the veteran.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.

4.  Upon the completion of all of the 
foregoing, the veteran should be afforded 
a medical examination by a VA 
cardiologist for the purpose of 
determining the nature and etiology of 
any existing heart disorder, including 
mitral valve prolapse.  The veteran is 
hereby advised of the need for him to 
appear for such examination so that 
necessary medical data and opinions may 
be obtained.  Failure to appear without 
good cause will necessitate rating of his 
claim on the basis of the evidence of 
record by operation of 38 C.F.R. 
§ 3.655(b) (1999).  The entirety of the 
veteran's claims folder, including a copy 
of this remand, must be made available to 
the examiner for review prior to any 
examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's medical history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary by the examiner to determine 
the full extent of all disability of the 
heart.  All applicable diagnoses 
involving any disorder of the veteran's 
heart must be fully set forth.  As well, 
the examiner must specify whether each 
such disorder is of an acquired nature or 
of a congenital or developmental origin.  
Also, the date of onset of each such 
disorder must be clearly specified, to 
the extent feasible.

In conjunction with such evaluation, the 
examining cardiologist is asked to 
provide a professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  Is MVP shown to be present 
currently, and, if so, by what 
symptoms and findings is the 
veteran's MVP currently 
manifested?

(b)  If MVP is currently shown, 
is it at least as likely as not 
that the veteran's MVP is an 
acquired disorder of the heart 
or one of congenital or 
developmental origin?

(c)  What was the date of onset 
of the veteran's MVP, if any?  
Is it at least as likely as not 
that the veteran had MVP prior 
to Dr. Eggebrecht's diagnosis 
thereof in March 1982, but did 
not exhibit symptoms or 
manifestations thereof?  

(d)  As a basis for this 
question, it is noted that, 
under the pre-January 12, 1998, 
rating criteria, a 10 percent 
disability rating for rheumatic 
heart disease is warranted for 
the following:  An identifiable 
valvular lesion; slight, if 
any, dyspnea; and the heart is 
not enlarged. 38 C.F.R. § 
4.104, Diagnostic Code 7000 
(1997).  A 30 percent 
evaluation is warranted for 
three years following the 
termination of an established 
service episode of rheumatic 
fever or a subsequent 
recurrence, with cardiac 
manifestations during the 
episode or recurrence.  A 30 
percent disability rating is 
also warranted for a diastolic 
murmur with either 
characteristic 
electrocardiogram (EKG) 
manifestations or a definitely 
enlarged heart.  A 60 percent 
evaluation requires the 
following:  The heart 
definitely enlarged; severe 
dyspnea on exertion, evaluation 
of systolic blood pressure, or 
such arrhythmias as paroxysmal 
auricular fibrillation or 
flutter or paroxysmal 
tachycardia; and more than 
light manual labor is 
precluded.  A 100 percent 
evaluation requires the 
following:  Definite 
enlargement of the heart, 
confirmed by roentgenogram and 
clinically; dyspnea on slight 
exertion; rales, pretibial 
pitting at the end of the day 
or other definite signs of 
beginning congestive failure; 
and more than sedentary 
employment is precluded.  A 100 
percent disability rating is 
also warranted during a period 
of active rheumatic heart 
disease and for a period of six 
months following a period of 
active rheumatic heart disease 
where there are ascertainable 
cardiac manifestations. 

Under the revisions of January 
12, 1998, a 10 percent 
disability rating is warranted 
for rheumatic heart disease 
when continuous medication is 
required or where a workload of 
greater than seven METs 
(metabolic equivalents) but not 
greater than ten METs results 
in dyspnea, fatigue, angina, 
dizziness, or syncope.  38 
C.F.R. § 4.104, Diagnostic Code 
7000 (1999).  A 30 percent 
evaluation requires either (1) 
that a workload of greater than 
five METs but not greater than 
seven METs results in dyspnea, 
fatigue, angina, dizziness, or 
syncope; or (2) that there is 
evidence of cardiac hypertrophy 
or dilatation on EKG, 
echocardiogram, or X-ray.  A 60 
percent evaluation is warranted 
when one of the following is 
present: (1) More than one 
episode of acute congestive 
heart failure in the past year; 
(2) a workload of greater than 
three METs but not greater than 
five METs results in dyspnea, 
fatigue, angina, dizziness, or 
syncope; or (3) there is 
evidence of left ventricular 
dysfunction with an ejection 
fraction of 30 to 50 percent.  
A 100 percent disability rating 
is warranted during an active 
infection with valvular heart 
damage and for three months 
following cessation of therapy 
for the active infection. A 
total disability rating is also 
warranted when one of the 
following is present: (1) 
Chronic congestive heart 
failure; (2) a workload of 
three METs or less results in 
dyspnea, fatigue, angina, 
dizziness, or syncope; or (3) 
there is evidence of left 
ventricular dysfunction with an 
ejection fraction of less than 
30 percent. 

One MET is the energy cost of 
standing quietly at rest and 
represents an oxygen uptake of 
3.5 milliliters per kilogram of 
body weight per minute. When 
the level of METs at which 
dyspnea, fatigue, angina, 
dizziness, or syncope develops 
is required for evaluation, and 
a laboratory determination of 
METs by exercise testing cannot 
be done for medical reasons, an 
estimation by a medical 
examiner of the level of 
activity (expressed in METs and 
supported by specific examples, 
such as slow stair climbing or 
shoveling snow) that results in 
dyspnea, fatigue, angina, 
dizziness, or syncope may be 
used.  38 C.F.R. § 4.104, Note 
2 (1999).

Based on the foregoing 
criteria, was the veteran's 
MVP, if any, manifested to a 
degree of 10 percent or more at 
any time during the one-year 
period following the veteran's 
discharge from service, i.e., 
March 1981 to March 1982?

(e)  Is there now present a 
murmur of the veteran's heart 
and, if so, is it a 
manifestation of the veteran's 
MVP or indicative of some other 
heart disorder.  If a separate 
heart disorder is manifested by 
a heart murmur, how is that 
disorder diagnosed and on what 
date did such disorder 
originate?

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a heart disorder, 
including MVP.  If the benefit sought on 
appeal is not granted, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case and 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


